DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 1 and 25 features of the second product gas must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Objections
Claim 25 objected to because of the following informalities:
Claim 25 recites the limitation “solution of first product gas” which should recite “solution of a first product gas”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Find et al. US 2008/0286189 (hereafter Find) and further in view of Slaughter US 2008/0149299 (hereafter Slaughter).

Regarding claim 1, Find teaches a method (method shown in Fig) of separating a product gas (steams G3/G4 comprising CO2/H2O) from a mixed gas stream (flue gas G1) in a sorption-desorption process (process in Fig, sorption in column A1, desorption in columns A2/A3) which comprises:
contacting (in column A1) a gas stream (G1) with a circulating stream (stream L1-L5) of a liquid sorbent medium (absorbing agent, ¶48) in a gas/liquid sorption zone (zone comprising column A1) comprising a first packing material (¶36) to form a relatively rich solution (L1) of first product gas (G4) sorbed (¶24, ¶52) in the liquid sorbent medium;
passing the first product gas sorbed in the liquid sorbent medium to a first volume (volume of the column A3 below the liquid feed point) of a desorption/regeneration zone (zone of A3) comprising a second packing material (¶37) in which a second product gas (G3) is desorbed from the first product gas sorbed in the liquid sorbent medium into a second volume (volume of column A3 
passing the relatively lean, regenerated sorbent medium to the gas/liquid sorption zone (where the medium is passed to the gas/liquid sorption zone A1 via column A2 as streams L4/L5).
Find does not state:
where the first packing material is a first minimal surf ace area material;
where the second packing material is a second minimal surface area material; and
wherein the first and second volumes are separated by the second minimal surface area material.
Find does not teach where the first packing material is a first minimal surface area material; where second packing material is a second minimal surface area material.
Slaughter teaches a packing for material contact (¶4) where the packing is a minimal surface area material in order to minimize the amount of materials/walls separating the fluid volumes (¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing of Find (packing in A1/A2/A3, ¶36-37) by incorporating the minimal surface area material packing of Slaughter in order to minimize the amount of materials/walls separating the fluid volumes (¶8). 

It would have been obvious to one of ordinary skill in the art to have the first and second volumes are separated by the second minimal surface area material by having the packing material of column A3 extend up to the liquid feed point (where the horizontal lines on the column commonly denote the limits of the packing material).

Regarding claim 2, Find in view of Slaughter teaches all the limitations of claim 1. Find further teaches wherein the sorption-desorption process is a continuous cyclic process (shown in cycle of L1-5 in Fig, ¶52 where L4 is recycled).

Regarding claims 3-5, Find in view of Slaughter teaches all the limitations of claim 1. 
Find does not teach wherein the first minimal surface area material has a doubly periodic minimal surface; wherein the first minimal surface area material has a triply periodic minimal surface; and wherein the first minimal surface area material comprises a skeletal graph of the triply periodic minimal surface.
Slaughter teaches wherein the first minimal surface area material has a doubly periodic minimal surface (where the structure is doubly periodic across each layer); wherein the first minimal surface area material has a triply periodic minimal surface (¶8, “triply periodic” in 3 dimensions); and wherein the first minimal surface area material comprises a skeletal graph of the triply periodic minimal surface (¶8, where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing of Find (packing in A1/A2/A3, ¶36-37) by incorporating the doubly/triply periodic skeletal graph packing of Slaughter in order to minimize the amount of materials/walls separating the fluid volumes (¶8). 

Regarding claim 6, Find in view of Slaughter teaches all the limitations of claim 1. 
Find does not teach wherein the second minimal surface area material has a triply periodic minimal surface.
Slaughter teaches wherein the minimal surface area material has a triply periodic minimal surface (¶8, “triply periodic”) in order to minimize the amount of materials/walls separating the fluid volumes (¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second packing of Find (packing in A2/A3, ¶36-37) by incorporating the triply periodic packing of Slaughter in order to minimize the amount of materials/walls separating the fluid volumes (¶8). 
The modification would result in wherein the second minimal surface area material has a triply periodic minimal surface.


Find does not teach wherein the second minimal surface area comprises a skeletal graph of the triply periodic minimal surface.
Slaughter teaches wherein the minimal surface area material has a triply periodic minimal surface (¶8, “triply periodic”) and is a skeletal graph (¶8, where the structure of Slaughter is a skeletal graph) in order to minimize the amount of materials/walls separating the fluid volumes (¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second packing of Find (packing in A2/A3, ¶36-37) by incorporating the triply periodic packing of Slaughter in order to minimize the amount of materials/walls separating the fluid volumes (¶8). 
The modification would result in wherein the second minimal surface area comprises a skeletal graph of the triply periodic minimal surface.

Regarding claim 8, Find in view of Slaughter teaches all the limitations of claim 1. Find further teaches wherein contacting the gas stream with the circulating stream of the liquid sorbent medium is performed under conditions comprising a sorption temperature (where the conditions of the contacting occur at a temperature, which temperature would be the sorption temperature).

Regarding claim 9, Find in view of Slaughter teaches all the limitations of claim 1. Find further teaches wherein the second product gas is desorbed from first 

Regarding claim 10, Find in view of Slaughter teaches all the limitations of claim 1. Find further teaches wherein the relatively lean, regenerated sorbent medium has a reduced first product gas concentration (reduced compared to stream L1).


Regarding claim 25, Find teaches a method (method shown in Fig) of forming a product gas (steams G3/G4 comprising CO2/H2O) in a sorption-desorption process (process in Fig, sorption in column A1, desorption in columns A2/A3) which comprises:
inputting a gas stream (G1) into a gas/liquid sorption zone (A1) with a circulating stream (stream L1-L5)  of a liquid sorbent medium (absorbing agent, ¶48) to form a relatively rich solution (L1) of first product gas (G4) sorbed in the liquid sorbent medium;
passing the first product gas sorbed in the liquid sorbent medium to a first volume (volume of the column A3 below the liquid feed point) of a desorption/regeneration zone (zone of A3);
desorbing a second product gas (G3) from the first product gas sorbed in the liquid sorbent medium in a second volume (volume of column A3 above the liquid feed point) of the desorption/regeneration zone, the desorbing also forming a 
passing the relatively lean, regenerated sorbent medium to the gas/liquid sorption zone (where the medium is passed to the gas/liquid sorption zone A1 via column A2 as streams L4/L5).
Find does not state wherein the first and second volumes are separated by a minimal surface area material.
Slaughter teaches a packing for material contact (¶4) where the packing is a minimal surface area material in order to minimize the amount of materials/walls separating the fluid volumes (¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing of Find (packing in A1/A2/A3, ¶36-37) by incorporating the minimal surface area material packing of Slaughter in order to minimize the amount of materials/walls separating the fluid volumes (¶8). 
The modification would result in the desorption/regeneration zone comprising a second minimal surface area material.
It would have been obvious to one of ordinary skill in the art to have the first and second volumes are separated by the second minimal surface area material by having the packing material of column A3 extend up to the liquid feed point (where the horizontal lines on the column commonly denote the limits of the packing material).



Regarding claims 27-29, Find in view of Slaughter teaches all the limitations of claim 1. 
Find does not teach wherein the first minimal surface area material has a doubly periodic minimal surface; wherein the first minimal surface area material has a triply periodic minimal surface; and wherein the first minimal surface area material comprises a skeletal graph of the triply periodic minimal surface.
Slaughter teaches wherein the first minimal surface area material has a doubly periodic minimal surface (where the structure is doubly periodic across each layer); wherein the first minimal surface area material has a triply periodic minimal surface (¶8, “triply periodic” in 3 dimensions); and wherein the first minimal surface area material comprises a skeletal graph of the triply periodic minimal surface (¶8, where the structure of Slaughter is a skeletal graph). Slaughter teaches where the structure minimizes the amount of materials/walls separating the fluid volumes (¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing of Find (packing in A1/A2/A3, ¶36-37) by incorporating the doubly/triply periodic skeletal graph packing of Slaughter in order to minimize the amount of materials/walls separating the fluid volumes (¶8). 


Response to Arguments
The following is a response to Applicant’s arguments filed 16 Aug. 2021:

The amendments to the specification and drawings are entered.

Applicant argues that support exits in the prior filed application 61/685309 for the claim limitations the “second product gas” and “desorption/regeneration zone”.
Examiner disagrees. The prior filed application as cited by Applicant provide support for an absorption zone or a desorption zone, but not both within a single embodiment.
The series of vertically spaced trays does not provide support for the second product gas. A teaching of extracting a gas from an intermediate tray is not taught. Therefore, the alleged gas in the series of vertically space trays would not be a product. 


Examiner disagrees. Applicant has noted that the product gas comes from a second zone, however failed to provide evidence that there was another product gas from another zone.

Applicant argues that support exits in the prior filed application 13/815687 for the claim limitations the “desorption/regeneration zone”.
Examiner agrees and the limitation is given priority to App No. 13/815687. 

Applicant argues that the objection to the IDS is overcome by the supplemental list of references.
Examiner disagrees. The copies of all non-patent publications was not received.

Applicant argues that the objection to the drawings are overcome by amendment.
Examiner disagrees. The second product gas is not shown.

Applicant argues that the claim objections are overcome by amendment.
Examiner agrees and the objections are withdrawn.


Examiner agrees and the rejections are withdrawn.

Applicant argues that the combination of Find in view of Slaughter does not teach claim 1 as amended. 
Examiner disagrees. As detailed above, under a new interpretation, the combination teaches claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776